Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-11 filed on May 31, 2022 in which claims 1 and 10-11 are in independent forms has been fully considered, and therefore the claims are rejected under new grounds.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority
Acknowledgment is made of applicant's claims benefit of Japanese Application No. 2020-001697 filed January 8, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Gladwin et al. United States Patent Publication No. 2018/0076931 in view of Chang United States Patent Publication No. 2011/0141127.

As per claims 1 and 10-11:
Gladwin et al. teach a method comprising:   
a processor configured to sort a plurality of types of data by type, the plurality of types of data including first data and second data, accept designation of a first set that needs a correction to a sorting result(Par. 48:  Based on data type ID the computing device sent the data object of first type to the first group and sending the data object of second type to second group and sorting the first and second group based on the data type identifiers), 
the first set including the first data and being one of a plurality of sets into which the plurality of types of data are sorted by type, the first set not including the second data(Par. 48 and 54:  Since the second data objects that have the second data type ID in second group and first data object have the first data type ID in first group therefore the first set is not included in second set and both group are sorted based on sorting criteria). 
Gladwin et al. do not explicitly disclose for the cause a display to display the first data and the second data in a same screen in response to acceptance of the designation.  However, Chang teaches a method,
cause a display to display the first data and the second data in a same screen in response to acceptance of the designation(See Chang Par. 25:  The first data and second data would be displayed on same screen).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Gladwin et al. to have the cause a display to display the first data and the second data in a same screen in response to acceptance of the designation.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Gladwin et al. and Chang before him/her, to modify the system of Gladwin et al. to include the cause a display to display the first data and the second data in a same screen in response to acceptance of the designation of Chang, since it is suggested by Chang such that, the method provides a mechanism that allows different data to be displayed on a same screen(See Chang Par. 2).

As per claim 2:
Gladwin et al. as modified teach a method,  
wherein the processor is configured to cause the display to display the first data and the second data in a distinguishable manner(See Chang Par. 25:  The first data and second data would be displayed on same screen).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Gladwin et al. United States Patent Publication No. 2018/0076931 in view of Chang United State Patent Publication No. 2011/0141127 as applied to claims 1-2 and 10-11 and further in view of GOTO United State Patent Publication No. 2018/0232145

As per claim 3:
Gladwin et al. as modified do not explicitly disclose for the re-sorting operation on the plurality of types of data.  However, GOTO teaches a method,
wherein the processor is configured to accept instructions to perform a re-sorting operation on the plurality of types of data(See GOTO Par. 103:  The method perform sorting of the plurality of data types based on types and storing the sorted result in a storage area).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Gladwin et al. and Chang to have the re-sorting operation on the plurality of types of data.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Gladwin et al. and Chang and GOTO before him/her, to modify the system of combination of Gladwin et al. and Chang to include the re-sorting operation on the plurality of types of data of GOTO, since it is suggested by GOTO such that, the method provides a mechanism that stores target data including a plurality of types of data into a data storage area(See GOTO Par. 5).

Claims 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Gladwin et al. United States Patent Publication No. 2018/0076931 in view of Chang United State Patent Publication No. 2011/0141127 as applied to claims 1-2 and 10-11 and further in view of Cho United States Patent Publication No. 2008/0172389.

As per claim 4:
Gladwin et al. as modified do not explicitly disclose for the state before the re-sorting operation to be presented.  However, Cho teaches a method  teach a method,
wherein the processor is configured to cause the display to display a state before the re-sorting operation (See Cho Par. 10 and 52: Upon performing operations for changing the sort key and re-sorting the list being displayed, the information processing apparatus of the present embodiment is configured to store information pertaining to the display position of each file within the original list displayed before the sort key is changed and the sort key used in the original list in the storage device).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Gladwin et al. and Chang to have the display to display a state before the re-sorting operation.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Gladwin et al. and Chang and Cho before him/her, to modify the system of combination of Gladwin et al. and Chang to include the display to display a state before the re-sorting operation of Cho, since it is suggested by Cho such that, the method provides a techniques for restoring the re-sorted list back to the list displayed prior to the execution of the re-sorting operations using the information stored in the storage device (See Cho Par. 29).

As per claim 5:
Gladwin et al. as modified teach a method,
wherein the processor is configured to control switching between presenting the state before the re-sorting operation and hiding the state before the re-sorting operation(See Cho Par. 54-56). 

As per claim 6:
Gladwin et al. as modified teach a method, 
wherein the processor is configured to cause the display to display a state after the re-sorting operation (See Cho Par. 76 and 98). 

As per claim 7:
Gladwin et al. as modified teach a method, 
wherein the processor is configured to report to an operator who manipulates data modified by the re-sorting operation that the modified data has been modified(See Cho Par. 52).  

Allowable Subject matter 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claim 9 is objected to because it is dependent from objected claim 8.

The applicant's amendment/arguments have been considered but are moot in view of the new ground(s) of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nahum United States Patent Publication No. 2006/0080293,
	Benchenaa et al. United States Patent Publication No. 2014/0188907,
	Desmond et al. United State Patent Publication No. 2014/0181089,
Greenwood United State Patent No. 7,461,077.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-400.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157